—Order, Supreme Court, New York County (Diane Lebedeff, J.), entered on or about September 16, 1998, which, inter alia, granted defendants’ cross motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Summary judgment was properly awarded since plaintiffs theory that his injury was caused by bald tires on defendants’ van is unsupported by any probative evidence in admissible form and amounts to sheer conjecture and speculation (see, Burgos v Aqueduct Realty Corp., 92 NY2d 544, 550; see also, Lynn v Lynn, 216 AD2d 194). Concur — Rosenberger, J. P., Williams, Tom, Mazzarelli and Saxe, JJ.